EXHIBIT 10

 



FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), dated as of March 18, 2016, by and among Sunrise Coal, LLC (the
"Borrower"), the Guarantors party thereto, the lenders listed on the signature
pages hereof (the "Lenders") and PNC BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders (the
"Administrative Agent") under the Credit Agreement referred to below:

 

WlTNESSETH:

 

WHEREAS, the Borrower, the Lender and the Administrative Agent entered into the
Second Amended and Restated Credit Agreement dated as of August 29, 2014 (the
"Credit Agreement"), pursuant to which the Lenders have extended credit to the
Borrower; and

 

WHEREAS, the Borrower has requested that certain amendments be made as set forth
in more detail herein; and

 

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

NOW, THEREFORE, in consideration of their mutual covenants and agreements
hereafter set forth, and intending to be legally bound, the parties hereto agree
as follows:

 

Article I



 

Section 1.1 Commitment Reduction. Pursuant to Section 2.4 of the Credit
Agreement, the Borrower hereby elects to reduce, effective as of the date
hereof, the Revolving Credit Commitments to $200,000,000. The Administrative
Agent and the Lenders hereby waive the requirement of three Business Days’ prior
written notice required under Section 2.4 of the Credit Agreement with respect
to such Revolving Credit Commitment reduction.

 

Section 1.2 Amendments to Section 1.1 [Certain Definitions]. The following
definitions contained in Section 1.1 [Certain Definitions] of the Credit
Agreement are hereby amended and restated in entirety as follows:

 

"Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement."

 



 

 

 

Section 1.3 Amendments to Section 1.1 [Certain Definitions]. Section 1.1
[Certain Definitions] of the Credit Agreement is hereby amended to insert the
following new definitions in such section in alphabetical order:

 

"Debt Service Coverage Ratio shall mean, as of any date of determination, the
ratio of (A) Consolidated EBITDA of the Loan Parties (other than Hallador),
divided by (B) the sum of (i) scheduled principal reductions on the Term Loans
and principal reductions on Indebtedness (other than principal reductions on the
Revolving Credit Loans) of the Loan Parties (other than Hallador), plus (ii)
interest expense of the Loan Parties (other than Hallador), each calculated as
of the end of each fiscal quarter for the four fiscal quarters then ended."

 

"Freelandville Acquisition means the Acquisition by Borrower or another Loan
Party (other than Hallador) of the coal reserves and coal supply agreement
associated with the underground and/or surface coal mines known as the
Freelandville Mine located in Knox County and Sullivan County, Indiana, and
other related facilities and other assets."

 

Section 1.4 Amendments to Section 8.2.5 [Dividends and Related Distributions;
Hallador Subordinated Debt Payments]. The last sentence of Section 8.2.5
[Dividends and Related Distributions; Hallador Subordinated Debt Payments]of the
Credit Agreement is hereby amended and restated in entirety as follows:

 

"The Borrower shall not make or pay any principal payments with respect to the
Hallador Subordinated Debt, except principal payments in an amount not to exceed
$2,500,000 per calendar year, provided, that, at least five (5) Business Days
prior to such payment, the Borrower shall provide a certificate to the Lenders
certifying that prior to and immediately after making any such contemplated
principal payment: (a) that the Leverage Ratio shall not exceed 2.50 to 1.00 on
a pro forma basis, (b) that the amount of Availability shall not be less than
$30,000,000 and (c) there shall exist no Event of Default."

 

Section 1.5 Amendments to Section 8.2.14. Section 8.2.14 of the Credit Agreement
is hereby amended and restated in entirety to include a new covenant as follows:

 

"8.2.14 Capital Expenditures and Leases. Each of the Loan Parties (other than
Hallador) shall not, and shall not permit any of its Subsidiaries to make any
payments on account of the purchase or lease of any assets which if purchased
would constitute fixed assets or which if leased would constitute a capitalized
lease to exceed $30,000,000 per fiscal year; provided, however, if such payments
made by the Loan Parties (other than Hallador) in any fiscal year are less than
the amounts permitted for such fiscal year, then the lesser of $5,000,000 or
such unpaid amounts may be added by the Loan Parties (other than Hallador) to
the amounts permitted to be used for payments in future years."

 

Section 1.6 Amendments to Section 8.2.15. Section 8.2.15[Minimum Fixed Charge
Coverage Ratio] of the Credit Agreement is hereby amended and restated in
entirety as follows:

 

"8.2.15 Minimum Debt Service Coverage Ratio. The Loan Parties (other than
Hallador) shall not at any time permit the Debt Service Coverage Ratio,
calculated as of the end of each fiscal quarter for the four fiscal quarters
then ended, to be less than the applicable amounts set forth below:

 



 

 

 

Fiscal Periods Ending  Ratio March 31, 2016 through June 30, 2019  1.25 to 1.00"



 

Section 1.7 Amendments to Section 8.2.16 [Maximum Leverage Ratio]. Section
8.2.16 [Maximum Leverage Ratio] of the Credit Agreement is hereby amended and
restated in entirety as follows:

 

"8.2.16 Maximum Leverage Ratio. The Loan Parties (other than Hallador) shall not
at any time permit the Leverage Ratio, calculated as of the end of each fiscal
quarter for the four fiscal quarters then ended, to exceed the applicable
amounts set forth below:

 

Fiscal Periods Ending

  Ratio March 31, 2016  4.00 to 1.00 June 30, 2016  4.25 to 1.00 September 30,
2016 through March 31, 2017  4.50 to 1.00 June 30, 2017 through March 31, 2018 
4.25 to 1.00 June 30, 2018 and September 30, 2018  4.00 to 1.00 December 31,
2018  3.75 to 1.00 March 31, 2019 and June 30, 2019  3.50 to 1.00"

 

Section 1.8 Amendments to Certain Credit Agreement and Loan Document Schedules.
Schedule 1.1(A) [Pricing Grid] shall be amended and restated to read as set
forth on the Schedule attached to this Amendment bearing such name and numerical
reference and Part 2 of Schedule 1.1(B) [Commitments of Lenders and Addresses
for Notices to Lenders] shall be amended and restated to read as set forth on
the Schedule attached to this Amendment bearing such name and numerical
reference.

 

Article II

  

Waiver. Section 8.2.6(2) of the Credit Agreement requires that the Loan Parties
comply with certain conditions prior to making a Permitted Acquisition,
including, but not limited to the following: (1) the Borrower shall demonstrate
that it will be in Pro Forma Compliance with the covenant contained in Section
8.2.16 [Maximum Leverage Ratio] for the four quarter period immediately after
giving effect to such Permitted Acquisition by delivering at least five (5)
Business Days prior to such Permitted Acquisition a calculation evidencing such
compliance, except that for the sole purpose of measuring such Pro Forma
Compliance, the maximum ratio set forth in Section 8.2.16 [Maximum Leverage
Ratio] shall be deemed to be reduced by 0.25, and (2) the Borrower shall
demonstrate that immediately after giving effect to such Permitted Acquisition
that the amount of Availability shall not be less than $30,000,000. The Borrower
intends to consummate the Freelandville Acquisition on the terms and conditions
substantially similar to those contained in the Purchase Agreement and it has
indicated that if it does so it will not be able to comply with the above
conditions (the "Default Event"). The Borrower hereby requests that the
Administrative Agent and the Lenders execute this Waiver to evidence their
waiver of the Default Event and include the Freeland Acquisition as a Permitted
Acquisition under the Credit Agreement. The Borrower further requests the
consideration being paid in connection with the Freeland Acquisition be excluded
from the restriction contained in Section 8.2.6(2)(vii) of the Credit Agreement
(the "Waived Inclusion"). By signing below, the Lenders agree to waive the
Default Event and agree to the Waived Inclusion so long as the Borrower complies
with the remaining acquisition requirements of Section 8.2.6(2). Except as
expressly waived hereby, the terms and provisions of the Credit Agreement remain
unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Waiver shall
not constitute an amendment, waiver, consent or release with respect to any
provision of any Loan Document, a waiver of any Potential Default or Event of
Default under any Loan Document, or a waiver or release of any of the Lenders'
or Administrative Agent's rights and remedies (all of which are hereby
reserved).

 



 

 

 

Article III

 

Section 3.1 No Other Amendments. Except as amended hereby, the terms and
provisions of the Credit Agreement remain unchanged, are and shall remain in
full force and effect unless and until modified or amended in writing in
accordance with their terms, and are hereby ratified and confirmed. Except as
expressly provided herein, this Amendment shall not constitute an amendment,
waiver, consent or release with respect to any provision of any Loan Document, a
waiver of any Potential Default or Event of Default under any Loan Document, or
a waiver or release of any of the Lenders' or Administrative Agent's rights and
remedies (all of which are hereby reserved).

 

Section 3.2 Representations and Warranties. The Borrower hereby represents and
warrants to the Lenders and the Administrative Agent that the representations
and warranties set forth in Article 6 of the Credit Agreement, are true and
correct on and as of the date hereof (except for any representation or warranty
which was expressly limited to an earlier date, in which case such
representation and warranty shall be true and correct on and as of such date),
and that no Event of Default, or Potential Default, has occurred or is
continuing or exists on or as of the date hereof.

 

Section 3.3 Conditions to Effectiveness. This Amendment shall become effective
upon execution and delivery to the Administrative Agent hereof by the Borrower,
all of the Lenders and the Administrative Agent and the satisfaction of the
following conditions precedents:

 



 

 

 

(a) Amendment. The Administrative Agent shall have received an executed
counterpart of this Amendment from the Required Lenders, duly executed by a
responsible officer of the Loan Parties.

 

(b) Officer's Certificate. The representations and warranties of the Loan
Parties contained in Section 6 of the Credit Agreement including as amended by
the modifications and additional representations and warranties of this
Amendment, and of each Loan Party in each of the other Loan Documents shall be
true and accurate on and as of the date hereof with the same effect as though
such representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein), and each of the Loan Parties shall
have performed and complied with all covenants and conditions hereof and
thereof, no Event of Default or Potential Default shall have occurred and be
continuing or shall exist; and there shall be delivered to the Administrative
Agent for the benefit of each Lender a certificate of the Borrower dated the
date hereof and signed by the Chief Executive Officer, President, or Chief
Financial Officer of the Borrower to each such effect.

 

(c) Secretary's Certificate. There shall be delivered to the Administrative
Agent for the benefit of each Lender a certificate dated the date hereof and
signed by the Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to:

 

(i) all action taken by each Loan Party in connection with this Amendment and
the other Loan Documents;

 

(ii) the names of the officer or officers authorized to sign this Amendment and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Amendment and the true signatures of such officers, on
which the Administrative Agent and each Lender may conclusively rely; and

 

(iii) copies of its organizational documents, including its certificate of
incorporation and bylaws, certificate of limited partnership and limited
partnership agreement or limited liability company certificate and operating
agreement, as the case may be, as in effect on the date hereof and, in the case
of the certificate of incorporation of the Borrower, certified by the
appropriate state official where such document is filed in a state office (or,
in the event that no change has been made to such organizational documents
previously delivered to the Administrative Agent, so certified by the Secretary
or Assistant Secretary of such Loan Party), together with certificates from the
appropriate state officials as to the continued existence and good standing of
the Borrower in the state of its formation and the state of its principal place
of business.

 

(d) Revolving Credit Commitment Reduction. After giving effect to reduction of
Revolving Credit Commitments contemplated by this Amendment, on the effective
date of this Amendment, the Revolving Facility Usage shall not exceed the
aggregate Revolving Credit Commitments of the Lenders as so reduced.

 



 

 

 

(e) No Defaults under Other Obligations. No default under any note, credit
agreement or other document relating to existing Indebtedness of any of the Loan
Parties shall occur as a result of this Amendment.

 

(f) No Actions or Proceedings. No action, proceeding, investigation, regulation
or legislation shall have been instituted, threatened or proposed before any
court, governmental agency or legislative body to enjoin, restrain or prohibit,
or to obtain damages in respect of, this Amendment, the other Loan Documents or
the consummation of the transactions contemplated hereby or thereby or which, in
the Administrative Agent's sole discretion, would make it inadvisable to
consummate the transactions contemplated by this Amendment or any of the other
Loan Documents.

 

(g) Consents. All material consents required to effectuate the transactions
contemplated by this Amendment and the other Loan Documents and shall have been
obtained.

 

(h) Confirmation of Guaranty. Each of the Guarantors confirms that they have
read and understand the Amendment. In order to induce the Lenders, the
Administrative Agent and the other Agents to enter into the Amendment, each of
the Guarantors: (i) consents to the Amendment and the transactions contemplated
thereby; (ii) ratifies and confirms each of the Loan Documents to which it is a
party; (iii) ratifies, agrees and confirms that it has been a Guarantor and a
Loan Party at all times since it became a Guarantor and a Loan Party and from
and after the date hereof, each Guarantor shall continue to be a Guarantor and a
Loan Party in accordance with the terms of the Loan Documents, as the same may
be amended in connection with the Amendment and the transactions contemplated
thereby; and (iv) hereby ratifies and confirms its obligations under each of the
Loan Documents (including all exhibits and schedules thereto), as the same may
be amended in connection with the Amendment and the transactions contemplated
thereby, by signing below as indicated and hereby acknowledges and agrees that
nothing contained in any of such Loan Documents is intended to create, nor shall
it constitute an interruption, suspension of continuity, satisfaction, discharge
of prior duties, novation or termination of the indebtedness, loans,
liabilities, expenses, guaranty or obligations of any of the Loan Parties under
the Credit Agreement or any other such Loan Document.

 

(i) Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Amendment and the other Loan Documents shall
be in form and substance satisfactory to the Administrative Agent and counsel
for the Administrative Agent, and the Administrative Agent shall have received
all such other counterpart originals or certified or other copies of such
documents and proceedings in connection with such transactions, in form and
substance satisfactory to the Administrative Agent and its counsel, as the
Administrative Agent or its counsel may reasonably request.

 

(j) Fees. The Borrowers shall have paid to the Administrative Agent for itself
and for the account of the applicable Lenders (a) all fees as required
hereunder, including a fee to each Lender that consented to this Amendment in
writing on or before 12:00 p.m. (Eastern time), March 18, 2016, equal to
thirty-seven and one half (37.5) basis points of such Lender's Credit Revolving
Credit Commitments and outstanding Term Loans as of the date hereof, after
giving effect to the Revolving Credit Commitment reduction, and (b) all other
fees payable to the Administrative Agent plus all costs and expenses for which
the Administrative Agent is entitled to be reimbursed, including but not limited
to the fees and expenses of the Administrative Agent's legal counsel.

 



 

 

 

Section 3.4 Miscellaneous.

 

(a) This Amendment shall become effective as provided in Section 3.3.

 

(b) The Credit Agreement, as amended by this Amendment, is in all respects
ratified, approved and confirmed, and shall, as so amended, remain in full force
and effect. From and after the date that the amendments herein described take
effect, all reference to the "Agreement" in the Credit Agreement and in the
other Loan Documents, shall be deemed to be references to the Credit Agreement
as amended by this Amendment.

 

(c) This Amendment shall be deemed to be a contract under the laws of the
Commonwealth of Pennsylvania, and for all purposes shall be governed by,
construed and enforced in accordance with the laws of said Commonwealth.

 

(d) Except as amended hereby, all of the terms and conditions of the Credit
Agreement and the other Loan Documents shall remain in full force and effect.
Borrower, the other Loan Parties, each Lender, and Administrative Agent
acknowledge and agree that this Amendment is not intended to constitute, nor
does it constitute, a novation, interruption, suspension of continuity,
satisfaction, discharge or termination of the obligations, loans, liabilities,
or indebtedness under the Credit Agreement or the other Loan Documents.

 

(e) This Amendment may be executed in any number of counterparts by the
different parties hereto on separate counterparts. Each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one in the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 



 

 

 

[SIGNATURE PAGE 1 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

  BORROWER:         SUNRISE COAL, LLC           By: /s/ Brent K. Bilsland  
Name:   Brent K. Bilsland   Title:   President               GUARANTORS:      
HALLADOR ENERGY COMPANY           By: /s/ Brent K. Bilsland   Name:    Brent K.
Bilsland   Title:   President

 



 

 

 

[SIGNATURE PAGE 2 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

  SUNRISE LAND HOLDINGS, LLC               By: /s/ Brent K. Bilsland   Name:  
Brent K. Bilsland   Title:   President               SFI COAL SALES, LLC        
      By: /s/ Brent K. Bilsland   Name:     Brent K. Bilsland   Title:  
President               PROSPERITY MINE, LLC               By: /s/ Brent K.
Bilsland   Name:   Brent K. Bilsland   Title:   President



 

 

 

 

[SIGNATURE PAGE 3 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

  OAKTOWN FUELS MINE NO. 1, LLC               By: /s/ Brent K. Bilsland  
Name:   Brent K. Bilsland    Title:   President                OAKTOWN FUELS
MINE NO. 2, LLC               By: /s/ Brent K. Bilsland   Name:   Brent K.
Bilsland    Title:   President                SYCAMORE COAL, INC.              
By: /s/ Brent K. Bilsland   Name: Brent K. Bilsland    Title:  President       
        SUNRISE ADMINISTRATIVE SERVICES, LLC               By: /s/ Brent K.
Bilsland   Name:   Brent K. Bilsland    Title:   President 

 

 

 

 

[SIGNATURE PAGE 4 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

  PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent      
        By: /s/ James P. O’Brien   Name:   James P. O’Brien   Title: Vice
President

 

 

 

 

[SIGNATURE PAGE 5 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

  

  THE HUNTINGTON NATIONAL BANK               By: /s/ Joshua D. Elsea   Name:  
Joshua D. Elsea   Title: Vice President

 

 

 



 

[SIGNATURE PAGE 6 TO FIRST AMENDMENT TO CREDIT AGREEMENT]



 

  BRANCH BANKING AND TRUST COMPANY               By: /s/ Max Greer   Name:   Max
Greer   Title: Vice President

 

 

 

 

[SIGNATURE PAGE 7 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

 

REGIONS BANK 

              By: /s/ Jerry Wells   Name:   Jerry Wells   Title: Director

  

 

 

 

[SIGNATURE PAGE 8 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

  UMB BANK, N.A.               By: /s/ David A. Walters   Name:   David A.
Walters   Title: Senior Vice President

 

 

 

 

[SIGNATURE PAGE 9 TO FIRST AMENDMENT TO CREDIT AGREEMENT]



 

  KEYBANK, NATIONAL ASSOCIATION               By: /s/ Brian D. Smith   Name:  
Brian D. Smith   Title: Senior Vice President

 

 

 

 

[SIGNATURE PAGE 10 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

  OLD NATIONAL BANK               By: /s/ Dan Gmelich   Name:   Dan Gmelich  
Title: Senior Vice President

 

 

 



 

[SIGNATURE PAGE 11 TO FIRST AMENDMENT TO CREDIT AGREEMENT]



 

  CITIZENS BANK OF PENNSYLVANIA               By: /s/ Carl S. Tabacjar, Jr.  
Name:   Carl S. Tabacjar, Jr.   Title: Vice President

 

 

 

 

[SIGNATURE PAGE 12 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

  CAPITAL BANK CORPORATION               By: /s/ Rebecca L. Hetzer   Name:  
Rebecca L. Hetzer   Title: Senior Vice President

 

 

 

 

[SIGNATURE PAGE 13 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

 

FIRST FINANCIAL BANK, N.A. 

              By: /s/ Steve Holliday   Name:   Steve Holliday   Title: Chief
Credit Officer

 

 

 

 

[SIGNATURE PAGE 14 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

  TALMER BANK AND TRUST               By: /s/ Matthew P. Tuohey   Name:  
Matthew P. Tuohey   Title: Managing Director

 

 

 

 

[SIGNATURE PAGE 15 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

  FIRST MERCHANTS BANK, N.A.               By: /s/ Adam M. Treibic   Name:  
Adam M. Treibic   Title: Vice President

 

 

 



 

[SIGNATURE PAGE 16 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

  BOKF, NA dba Colorado State Bank and Trust               By: /s/ Matthew J.
Mason   Name:   Matthew J. Mason   Title: Senior Vice President

 

 

 

 

[SIGNATURE PAGE 17 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

  FIRST COMMONWEALTH BANK               By: /s/ Stephen J. Orban   Name:  
Stephen J. Orban   Title: Senior Vice President

 

 

 

 

[SIGNATURE PAGE 18 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

  COMMUNITY BANKS OF COLORADO, A DIVISION OF NBH BANK, N.A.               By:
/s/ Ben W. Suh   Name:   Ben W. Suh   Title: Director / Vice President

 

 

 

 

[SIGNATURE PAGE 19 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

  FIRSTMERIT BANK, N.A.               By: /s/ Timothy Daniels   Name:   Timothy
Daniels   Title: Senior Vice President

 

 

 

[SIGNATURE PAGE 20 TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

  IROQUOIS FEDERAL SAVINGS & LOAN ASSOCIATION               By: /s/ Thomas J.
Chamberlain   Name:   Thomas J. Chamberlain   Title: Executive Vice President &
Chief Lending Officer

  



 

